Norton, J.
refused the injunction, and held that plaintiff, on a bill for separate maintenance has no interest in the property itself, but only obtains as a final relief, a decree requiring the defendant to pay a ee¡r *118tain sum for her support. This decree operates only upon the defendant personally, and does not in any way affect the property. Nor can the Court in such a suit appropriate or set apart any specific property for the support or separate maintenance of the plaintiff. The relation of marriage still continues. No division of the common property is made. The right of the husband to control and dispose of the common property cannot therefore be restrained. It was essential also that the bill should aver that the property was acquired after coverture, and in this State, and specify its value.
The complaint was thereupon, by leave of Court, withdrawn, and amended by altering its prayer so as to ask for a decree of divorce from the bonds of matrimony.
Upon the complaint so amended an injunction was granted, on filing bonds in the sum of $5,000, to restrain the alienation of the property pending the suit. An order was also made upon the defendant to show cause why an allowance should not be made for alimony and expenses of suit.